Walter, J.
This is an application for an order directing the board of elections to strike from the register of voters of the Twenty-eighth Election District of the Eleventh Assembly District of the county of New York the name of Benjamin J. Davis, Jr., upon the ground that on October 21, 1949, subsequent to registration, said Davis was convicted of a felony and hence is not now a qualified voter (Election Law, § 152).
Counsel for Davis concede the fact of his conviction, and also concede that by reason thereof he is not legally entitled to vote; but they nevertheless urge that because his registration was legal at the time he registered his name cannot now be stricken from the register. They further urge that section 331 of the Election Law requires that a proceeding to strike a name from a register must be commenced in time to enable the board to convene for the purpose of striking it not later than the second Saturday before election day.
I do not think section 331 imposes such a time limitation. Neither do I see any force in the contention that the application should not be granted because the disqualification for voting arose after the registration. As far as is practically possible the register should contain only the names of those who on election day are qualified to vote (Election Law, § 150); and *888when, as here, the lack of qualification is conceded, the mere fact that the disqualification arose after registration is no ground for denying an application to strike which is brought on in time to have it determined before election day.
The application is accordingly granted.